Under the facts in this case, as shown by the record, a sufficient predicate was laid for the alleged confession as testified to by the several state witnesses, and therefore the confession of defendant was properly admitted. The statement of the defendant was not a part of the res gestæ, as was the fact in Ellis v. State, 18 Ala. App. 544, 93 So. 334. In that case the statements were made as a part of and contemporaneous with the manufacture of the whisky, while in this case the defendant had run off, been captured, and brought back to a point near the scene of the crime. A state *Page 299 
of facts was brought out on cross-examination and by testimony for defendant which might have been sufficient to have excluded the confession, under authority of Redd's Case, 69 Ala. 255, Young's Case, 68 Ala. 569, and Moss' Case, 209 Ala. 3,96 So. 451; but no such motion appears of record.
In other words, all confessions are presumed to be involuntary and prima facie inadmissible as evidence, but where the witness testifies that the confession was made without inducement, fear, or threats, a proper predicate is laid and the confession is admissible. If it afterwards appears, upon cross-examination or otherwise from the evidence that the confession was not voluntary, the court should, on proper motion, exclude it; but in the absence of the motion the trial court cannot be put in error for permitting the evidence to remain before the jury.
Charge 9, while asserting a correct proposition in its first alternative, fails in its second. All cases in this state holding that a reasonable supposition is equivalent to a reasonable doubt have been expressly overruled. Smith v. State, 197, Ala. 193, 72 So. 316.
Charge 11 asks the court to instruct the jury to acquit if one of the jury have a reasonable doubt growing out of the evidence. This charge has been many times condemned.
Charge 18 assumes a bias on the part of the officers testifying and for that reason is bad.
We find no error in the record, and the judgment is affirmed.
Affirmed.
FOSTER, J., not sitting.